Title: To Thomas Jefferson from Waller Holladay, 1 June 1800
From: Holladay, Waller
To: Jefferson, Thomas



Dear Sir
Louisa June 1st. 1800—

When Lewis Littlepage left America, he mentioned in the Presence of some of his friends, that he intended to hold a Correspondence with you, during his residence in Europe. He has now been absent nearly fifteen Years, in which time his relations have scarcely ever heard of him, but by doubtfull and unsatisfactory reports. He is my half-brother, and for the Communication of any Accounts you may have received of him, either by his Letters, or otherwise, you will have my own and the gratefull acknowledgments of his affectionate mother. From casual information I have reason to believe, he either now is, or has been at the Court of Russia, but where to address a Letter with any probability of it’s reaching him, I know not. He requested his friends to write to him under cover to the Marquis de la Fayette, but the unhappy Situation of that unfortunate Nobleman, and their ignorance of his present place of residence, have hitherto prevented them from pursueing that method. If there is an American Consul at Petersburg, it will be esteemed as a particular obligation, if you will inform me who he is—I am with the greatest respect
Your most obdt. Servant

Waller Holladay

